Title: To Alexander Hamilton from William Jackson, 11 August 1797
From: Jackson, William
To: Hamilton, Alexander


Philadelphia August 11. 1797
Dear Sir,
I have received your letter, without date, enclosing the copies of Mr. Monroes two last letters to you, which I have delivered to Mr. Jones—to whom I have shewn your letter.
He is surprised that you should not have received a packet containing some interesting documents, among others Folwell’s testimony, which he forwarded to you under the Comptroller’s frank. I am no less surprised that you should not have acknowledged the receipt of my two last letters, one of which, expressing my advice to you on Mr. Monroes last letter, I had shewn to his friend Mr. Dawson—a copy of this letter, which is a short one, I must request you to transmit to me, as I mean to annex it to the certificate which I shall give to Mr. Jones.
I applaud your decision on Monroe’s last letter, and congratulate you on the recent evidence received through Folwell, a duplicate of which Mr. Jones will forward tomorrow.
I am always   Your faithful affectionate friend
W Jackson
 